NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY N. LEONARD,                             No. 19-15690

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00549-RCJ-CBC

 v.
                                                MEMORANDUM*
MARTIN NAUGHTON, Dr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                              Submitted July 8, 2020**

Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Nevada state prisoner Gregory N. Leonard appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims for

deliberate indifference to serious medical needs and equal protection. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A for failure to state a claim. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We reverse and remand.

      The district court dismissed Leonard’s action because Leonard failed to

allege facts sufficient to state a plausible claim. However, Leonard alleged that

defendants discontinued his pain medication and prescribed other medication that

was known to be harmful to dialysis patients, despite Leonard’s objections, and

that Leonard suffered harm as a result. These allegations, liberally construed, are

“sufficient to warrant ordering [defendants] to file an answer.” Id. at 1116. We

reverse the judgment and remand for further proceedings.

      REVERSED and REMANDED.




                                         2                                    19-15690